DETAILED ACTION
This Office Action is responsive to the Applicants' Request for Continued Examination (RCE) filed on 10/07/21.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/21 is in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest, alone or in combination, a method for actuating at least one main headlamp of a lighting unit of a vehicle, the vehicle including at least one detection device for detecting at least one of a vehicle status and an area ahead of the vehicle in the direction of travel, the vehicle also including a light control for the automatic actuation of the main headlamp depending on at least one input signal of the light control from the detection device, the method comprising the steps of: illuminating, by the main headlamp in an activated state of a support function, at least one outer area of the area ahead of the vehicle in a first light intensity, illuminating, by the main headlamp in an activated state of a support function, and particularly including “at least one core area of the area ahead of the vehicle at least partially enclosed by the outer area with a higher second light intensity in relation to the first light intensity and adjusting the core area by the light control relative to the outer area depending on the input signal of the light control in terms of dimension and/or position, wherein the outer area is adjusted by means of the light control in such a way depending on the input signal of the light control in terms of dimension and/or position of a road ahead of the vehicle, and wherein peripheral surroundings bordering the road in the area ahead of the vehicle are illuminated by means of the outer area ” as recited in claim 1 (claims 2-14 are allowable since they are dependent on claim 1).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817. The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



               Primary Examiner, 

Art Unit 2844